DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed March 17, 2021.  Currently, claims 73-90 are pending.  Claims 76, 83, 87-90 have been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election of Group I, Claims 73-75, 77-82, 84-86, and TANC2:PRKCA in the paper filed March 17, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is a divisional of 15/326,359, filed January 13, 2017 which is a 371 of PCT/US2015/035019, filed June 10, 2015 and claims priority to provisional 62,010,242, filed June 10, 2014.

Drawings
The drawings are acceptable. 

Improper Markush Grouping
Claims 73-75, 77-82, 84-86 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  MPEP §803.02 further states “when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one 
Here the method claims recite protein and gene fusion in Markush format.   The claims are directed to detecting with antibody or oligonucleotide reagents.  Applicant elected oligonucleotide reagents.  The recited alternative species in the groups set forth here do not share a single structural similarity, as each reagent is different.  An oligonucleotide is composed of nucleotides and an antibody is protein based. 	
Here the method claims also recite 4 different gene fusions, namely IGF2BP3 :PRKCA, TANC2:PRKCA, ADCY9:PRKCB, and SPNSEPRKCB in Markush format.   The claims are directed to six different gene fusions.  Applicant elected TANC2:PRKCA.   The recited alternative species in the groups set forth here do not share a single structural similarity, as each reagent is different.  The alternatives are not expected to behave in the same way in the context of the claimed invention and they may not be substituted one for the other.  The claims require an oligonucleotide that hybridizes under stringent conditions to the fusion junction of the PRKCA gene fusion.  A junction probe that spans IGF2BP3 :PRKCA, TANC2:PRKCA, ADCY9:PRKCB, and SPNSE:PRKCB  do not share the same common single structural similarity.  A sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial structural feature since it is shared by all nucleic acid molecules.  Thus, the oligonucleotides that hybridize to the fusion junction requires a different structure.  

	Applicant may wish to remove recitations directed to the non-elected fusion and Sequences to overcome this rejection. 



Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-75, 77-82, 84-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on Application of the written description guidelines. 
The claims all include a step of acquiring knowledge of the presence of a TANC2:PRKCA fusion that results in aberrant activity or expression of PRKCA or overexpression of PRKCA.

The term “TANC2:PRKCA fusion” would encompass any fragment of the TANC2 gene and any fragment of the PRKCA. 
The detected fusions must be naturally occurring fusions in order to be present in a patient and more particularly in a patient having a cancer (see Claims 77-79, 84-76). In particular, Claims 77-79 and 84-76 require that the fusion be present in particular kinds of cancer, where the specification has not disclosed the structure of particular variants present in the types of cancer.
In contrast to the vast scope of “TANC2:PRKCA fusion” encompassed by recited genus, the species disclosed by Applicants are limited to disclosing the complete structure of a single specific fusions, i.e., a TANC2:PRKCA fusion having the cDNA sequence of SEQ ID NO:3 and protein sequence of SEQ ID NO:4 as depicted in Figures 3 and Figure 4.
The specification, in Figure 3, SEQ ID NO: 3 provides the nucleic acid sequence of an TANC2:PRKCA fusion.  The fusion comprises a portion of the TANC2 gene up to and including exon 2 and PRKCA starting at exon 6.  .  In Figure 3, the slash after nucleotide 139 indicates the breakpoint (fusion junction) where translocation and in-frame fusion has occurred.  Figure 4, SEQ ID NO: 4 provides the amino acid sequence.  
The specification broadly defines a PRKCA fusion as any fusion molecule that includes a fragment of PRKCA (see para 18).  A fragment of PRKCA could minimally 
The specification contemplates a variety of methods and reagents for detecting gene fusions, including methods including hybridization assay, amplification assays, real-time PCR, sequencing, for example by hybridizing a probe (see para 46). The claims encompass acquiring information about a fusion molecule where the fusion is at an unspecified portion TANC2 and an unspecified portion of PRKCA, as well as a variety of different partial structures given, none of which specifically require any particular fusion.
The Specification only completely describes one species of TANC2: PRKCA having the nucleotide sequence of SEQ ID NO: 3 encoding a protein sequence of SEQ ID NO:4, yet the claims encompass detecting any possible fusion of TANC2 with PRKCA, in any possible tissue or sample. Claim 80 is generic to treating a subject, Claim 84 recites the patients has any type of cancer.
In order for the claimed methods to be functional, naturally occurring fusion molecules must be detected. The claims encompass the specific detection of an unknown number of fusion molecules that are not described. The specification adequately describes the nucleotide sequence of only one potentially relevant fusion event. The specification describes the complete structure of only one possible subject species in the claimed of methods of acquiring information, namely methods which 
Furthermore, the claims require the TANC2:PRKCA gene fusion results in aberrant activity or expression of PRKCA or overexpression of PRKCA.  Claim 93 requires the gene fusion encodes a polypeptide having PRKCA kinase activity.  The specification does not appear to provide any analysis of aberrant activity or expression of PRKCA.    Absent empirical determination, one skilled in the art would be unable to readily envision which TANC2:PRKCA fusions, possess some measure of aberrant activity or expression of PRKCA or overexpression of PRKCA.  The specification has not described any TANC2:PRKCA fusion with decreased expression or any aberrant activity.  Furthermore specific, not general, guidance would be required to determine which portions of a TANC2:PRKCA fusion, possess some measure of aberrant activity or expression of PRKCA or overexpression of PRKCA, and such guidance is not disclosed in the specification. Applicant is also reminded that although screening techniques can be used to determine which TANC2:PRKCA fusions possess some measure of aberrant activity or expression of PRKCA or overexpression of PRKCA, the written description requirement of 35 U.S.C. 112(a) is severable from the enablement provision. 

Claim 80 is directed to a method of treating a patient by administering to the patient a therapeutically effective amount of a compound that inhibits PRKCA activity or the expression of the TANC2:PRKCA gene fusion.  The specification provides methods for screening for PRKCA inhibitors or PRKCA fusion inhibitors (see para 84).  The specification does not describe any specific compounds that inhibits PRKCA activity or the expression of the TANC2:PRKCA gene fusion.  
Vas-Cath Inc. V. Mahurkar, 19USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (seepage 1117).
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. Regents of the University of California v. EliLilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Regents of the University of California v. EliLilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
AriadPharmaceuticals Inc. v. EliLilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of avast genus of chemical compounds... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus ”. See page 1171.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. EliLilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, die description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman,355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species).
In the instant case, while Applicants generically refer in the claims to a “TANC2:PRKCA fusion” that may be present in cancer patients in an attempt to define 
As discussed supra, the only species of TANC2:PRKCA fusions disclosed by Applicants are a TANC2:PRKCA fusion having SEQ ID NO: 3 encoding SEQ ID NO: 4. Thus, while Applicants do disclose one species falling within the scope of the recited genus, such disclosed species are not "representative" of the claimed genus so as to place Applicants in possession of methods encompassing acquiring knowledge of the presence of any and all TANC2:PRKCA fusions in cancer patients.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffinv. Microsoft Corp., 214F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd. ,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for methods wherein any “TANC2:PRKCA fusion that results in aberrant activity or expression of PRKCA or overexpression of PRKCA” is found present in a cancer patient and subsequently treating that patient with any cancer treatment. To support such broad protection and 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc.,323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co.,119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont
Nutrition Biosciences APS,123 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent. ..‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Here, the claims are directed to “IGF2BP3:PRKCA fusion that results in aberrant activity or expression of PRKCA or overexpression of 
Accordingly, the specification does not provide adequate written description of the claimed methods, which are generic to acquiring knowledge of the presence of any and all “TANC2:PRKCA fusion that results in aberrant activity or expression of PRKCA or overexpression of PRKCA” molecules in any patient and specifically cancer patients. Only methods characterized by the detection of a TANC2:PRKCA fusion having the nucleotide sequence of SEQ ID NO: 3, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112, 1st Paragraph. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the broadly claimed methods of acquiring knowledge of or determining the presence or absence of other TANC2:PRKCA fusion nucleic acid molecules. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Thus, following this analysis, one of skill in the art would conclude that the applicant was not in possession of the claimed genus because a description of only one member of this genus is not representative of the variants of the genus and is insufficient to support the claim.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 31, 2021